Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Connie Brenners, Appellant                            Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-20-00044-CV         v.                         20C0021-202).      Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
Timothy Ray Green, Appellee                           Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Connie Brenners, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 11, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk